339 F.2d 29
Gerald Ray JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21665.
United States Court of Appeals Fifth Circuit.
December 3, 1964.

Gerald Ray Johnson, pro se.
Robert B. Ward, Asst. U. S. Atty., Barefoot Sanders, U. S. Atty., Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant challenges the denial of his motion made pursuant to Title 28 U. S.C.A. § 2255. In considering the motion, the court appointed competent counsel to represent the appellant and held a pretrial conference. Thereafter, appointed counsel and the court made an investigation of the files and records. Counsel advised the court that it was his considered opinion, after thorough investigation, that an evidentiary hearing on the motion would serve no useful purpose. Based upon recommendations of counsel and its own examination of such files and records, the trial court concluded that there was no merit in the contentions of the appellant. We agree with the conclusions reached.


2
The judgment is affirmed.